Citation Nr: 0626680	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for renal calculi, 
claimed as a kidney disorder.  

2.	Entitlement to service connection for the residuals of a 
laceration of the left arm, with ulnar neuropathy.  

3.	Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing before the undersigned 
Member of the Board in June 2006.  

The issue of service connection for the residuals of a left 
arm laceration is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

At his hearing on appeal, the veteran and his representative 
raised the issue of special monthly compensation on account 
of the loss of use of a creative organ.  That issue has not 
been developed for appellate review, is not inextricably 
intertwined with the issues before the Board, and is referred 
to the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).


FINDINGS OF FACT

1.	Renal calculi, claimed as a kidney disorder, was not 
evident during service or until many years thereafter, is not 
shown to have been caused by any in-service event or related 
to or aggravated by a service connected disease or injury.

2.	The veteran requires insulin, a restricted diet and an 
oral hypoglycemic agent as treatment for his diabetes 
mellitus; activities have not been shown to be regulated.  


CONCLUSION OF LAW

1.	A kidney disorder was neither incurred in nor aggravated 
by service nor may renal calculi be presumed to have been 
incurred therein or proximately due to, the result of, or 
aggravated by a service connected disease or injury.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.	The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August 2001, January 2004, January 
2005, and October 2005, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  In addition, the RO asked the appellant to 
submit any evidence in his possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection and an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
for a kidney disorder or effective date for the disabilities 
on appeal.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection and for an increased rating, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Regarding the veteran's claim for service connection for a 
kidney disorder, it is noted that in order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
certain chronic diseases, including renal calculi, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

Review of the service medical records shows no complaint or 
manifestation of a kidney disorder, including renal calculi 
while the veteran was on active duty.  Following service, the 
veteran was evaluated by VA in 1969 and 1971, with no 
complaint or manifestation of a kidney disorder.  The disorder 
is first demonstrated in private treatment records dated in 
the late 1990's.  Under these circumstances, service 
connection for this disability is not warranted on a direct or 
presumptive basis.  

The veteran's main contention is that the disability is 
related to the diabetes mellitus for which service connection 
has been awarded.  Review of the entire evidence of record 
fails to show a medical opinion to support this contention.  
While the veteran and his spouse have given sworn testimony to 
the effect that they believe that there is a relationship 
between service and this claimed disability, it is noted that 
they are laymen, and, as such, are not competent to give an 
opinion requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  As there is no clinical 
or competent medical evidence of a relationship between 
diabetes mellitus and the development of any kidney disorder, 
including a renal calculi, secondary service connection is not 
warranted.  

The veteran is seeking an increased rating for his service-
connected diabetes mellitus.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

For diabetes mellitus that is manageable by restricted diet 
only, a 10 percent rating is warranted.  For diabetes 
mellitus requiring insulin and restricted diet, or; requiring 
an oral hypoglycemic agent and a restricted diet, a 20 
percent rating is warranted.  For diabetes mellitus requiring 
insulin, a restricted diet and regulation of activities, a 40 
percent rating is warranted.  38 C.F.R. § 4.119, Code 7913.

Service connection for diabetes mellitus was granted by 
rating decision of the RO, dated in December 2001, with a 20 
percent evaluation awarded since April 2000.  The veteran 
appealed the initial award.  Fenderson v. West, 12 Vet. App. 
119 (1999).  A review of outpatient treatment records and VA 
compensation examinations that have been performed since the 
establishment of service connection show that the veteran was 
treated with a restricted diet and oral medication and has 
recently needed to have insulin therapy added to his 
treatment regimen.  There is no indication in these records, 
however, that his activities have been medically regulated.  
The most recent examination, conducted by VA in April 2005, 
specifically indicates that he has not been told to restrict 
or regulate his activities.  As the rating criteria require 
regulation of activities for the assignment of a 40 percent 
evaluation for diabetes mellitus, an increased evaluation is 
not warranted.  

The preponderance of the evidence is against these claims, 
and therefore the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

Service connection for renal calculi, claimed as a kidney 
disorder, is denied.  

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.  


REMAND

The veteran is seeking service connection for the residuals 
of a laceration of the left upper extremity that has resulted 
in injury of the ulnar nerve.  Review of the record shows 
that at the time he was treated in the emergency room of a 
private facility in June 1998, he gave a history of having 
sustained the injury as the result of fainting and falling on 
a glass.  At his hearing on appeal, he testified that this 
was the result of a hypoglycemic reaction caused by his 
service-connected diabetes mellitus.  At his hearing, he 
indicated that he had been receiving treatment for diabetes 
at a VA facility prior to the incurrence of the injury, 
including being treated for hypoglycemic reactions with 
medication.  Records of this treatment are not currently 
available for review.  Under these circumstances, the Board 
believes that further development is warranted.  

Further, review of the record reveals that there are a couple 
of records from the private medical treatment rendered in 
June 1998 for this disorder.  The emergency room report, 
however, is not on file.  Moreover, it is unclear whether any 
laboratory studies were conducted.  If so, findings recorded 
could be pertinent to this claim.  If no studies were done as 
none were indicated, that to might be pertinent.  In any 
event, it should be determined whether such studies were 
done.

Finally, notice pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) will be accomplished while the case is 
undergoing development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide sufficient notice 
to comply with Dingess, supra, and other 
legal precedent as appropriate.

2.  The veteran should be contacted and 
requested to provide a list of all medical 
care providers from whom he received 
treatment for symptoms of his diabetes 
mellitus, especially prior to June 1998.  The 
RO should then contact all providers, 
including the VA medical facility from whom 
the veteran has already testified that he 
received treatment, and request copies of all 
treatment records, with special emphasis 
placed on treatment received from the time 
diabetes was initially diagnosed to 2000, 
when, it is noted that copies of VA treatment 
records have been received.  

3.  With appellant's assistance as needed, 
the private medical facility wherein he got 
treatment in June 1998 should be contacted.  
If possible emergency room reports as well as 
any laboratory studies conducted should be 
obtained.  If not tests were done, that 
should be noted.  If testing was done, but is 
unavailable, that should be noted.  If no 
records are available, that should also be 
noted.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


